IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Philadelphia Law Department             :
                                                :
               v.                               :
                                                :
John Macrillo,                                  :   No. 1530 C.D. 2019
                       Appellant                :   Argued: March 7, 2022


BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                               FILED: April 11, 2022

               John Macrillo (Macrillo) appeals from the Philadelphia County
Common Pleas Court’s (trial court) September 26, 2019 order (September 26, 2019
Order) that, inter alia, imposed a $248,075.00 absolute fine and an ongoing fine
(Ongoing Fine) for violations of the Philadelphia (City), Pa., Code of General
Ordinances (Code)1 and prior trial court orders. Macrillo presents the following
issues for this Court’s review: (1) whether the trial court erred by finding Macrillo
failed to comply with prior orders, and the Code, when it imposed the $248,075.00
fine, and whether the fine is constitutionally excessive; and (2) whether the
September 26, 2019 Order directing the Ongoing Fine violated Macrillo’s due
process rights.
               Macrillo owns a two-story building located at 1538 West Moyamensing
Avenue in Philadelphia (Property). The Property is the end building in a row of
adjoined structures and is zoned mixed-use (commercial use on the first floor and
residential use on the second floor). On September 16, 2016, the City’s Department

      1
          Phila., Pa., Code §§ 1-101 to 22-1409 (2020).
of Licenses and Inspections (Department) inspected the Property, observed
violations of Title 4 of the Code, and posted a stop work order on the Property. The
violations pertained to Macrillo’s failure to obtain necessary building, electrical,
plumbing, and zoning permits for an addition he was constructing at the rear of the
Property. On September 19, 2016, the Department served an Initial Notice of
Violation and Order No. 555365 (Initial Notice), requiring Macrillo to correct the
violations prior to an October 28, 2016 reinspection. The Initial Notice informed
Macrillo that “[f]ines shall be imposed from the date of this [Initial N]otice and shall
be assessed in the amount of $150[.00] to $2[,]000[.00] per violation each and every
day the violation remains uncorrected.” Reproduced Record (R.R.) at 18a. The
Initial Notice also notified Macrillo that “[he] ha[d] the right to appeal the[]
violations within thirty (30) days of the [d]ate of th[e] [Initial] Notice . . . .” R.R. at
17a.
             On November 25, 2016, the Department reinspected the Property and
determined that the violations remained. On November 28, 2016, the Department
served a Final Warning on Macrillo, referencing the November 25, 2016
reinspection, declaring that the Property remains in violation, and listing the
violations. The Final Notice informed Macrillo that “[f]ines shall be imposed from
[September 19, 2016,] and shall be assessed in the amount of $150[.00] to
$2[,]000[.00] per violation each and every day the violation[s] remain[]
uncorrected.” R.R. at 20a. The Final Warning also explained that Macrillo’s
“[f]ailure to comply with the terms of this [Final] Notice will result in an automatic
assessment of reinspection fees . . . .” R.R. at 21a. Macrillo did not appeal from the
Initial Notice or the Final Notice.
             On March 23, 2017, the City filed a complaint in equity (Complaint)
seeking injunctive relief and fines. See R.R. at 1a. The City attempted to serve
Macrillo with the Complaint at several different addresses, but was unsuccessful.
                                            2
The City filed a Petition for Alternate Service and, in response, the trial court granted
the City leave to serve the Complaint by posting the Property. The City posted the
Complaint at the Property on August 11, 2017.
              On August 31, 2017, the trial court held its first hearing on the matter.
Macrillo did not appear. See R.R. at 25a. The Department’s inspector testified that
he posted a stop work order on September 16, 2016 — at which time the addition
was in its early stages. Notwithstanding, when the inspector returned in May 2017,
the addition had been completed in violation of the stop work order. The City
requested that the trial court fine Macrillo. On August 31, 2017, the trial court
directed that $21,900.00 in fines be assessed against Macrillo if the violations were
not corrected by October 26, 2017, and ordered Macrillo to immediately apply for
the necessary permits (August 31, 2017 Order). See R.R. at 22a. Due to Macrillo’s
failure to respond to the Complaint, on September 19, 2017, the City filed a praecipe
to enter a default judgment against him. Macrillo did not respond to the City’s 10-
day notice and, thereafter, did not move to lift the default judgment.
              On October 26, 2017, the trial court held a hearing2 at which Macrillo
appeared pro se. Macrillo did not contest the violations, and explained:

              I will comply with everything I have to, I just had a lot of
              things going on with my life.
              ....
              I just been [sic] really jammed up with my personal life,
              so I couldn’t really get to everything.
              I’ve been working - [the Department] told me to take down
              the structure because it was falling in the front and the
              back, so I did that and then I built it back up.


       2
        See Notes of Testimony 10/26/2017 at 1-8. The Notes of Testimony for the October 26,
2017 hearing are not a part of the Reproduced Record.


                                             3
             And I do everything by [C]ode and over [C]ode. That’s
             my main concern, safety first.
             So [the Department] can come and inspect the [P]roperty
             any time. [It] can make an appointment with me any day.
             I can do it tomorrow or today.

See Notes of Testimony (N.T.) 10/26/2017 at 5.
             The trial court issued an order (October 26, 2017 Order), see R.R. at
31a, directing Macrillo to apply with the Department for the necessary permits and
submit a sealed engineer’s report and architectural plans. The October 26, 2017
Order also required that Macrillo cease construction until the permits were obtained.
The October 26, 2017 Order further imposed a $75.00 per day fine to become
absolute if the violations were not corrected by January 30, 2018. The trial court
scheduled the next hearing for January 16, 2018.
             Macrillo did not appear at the January 16, 2018 hearing. See R.R. at
37a. The City notified the trial court that Macrillo had not been in contact with the
Department as the trial court’s October 26, 2017 Order required. The Department’s
inspector, referencing photographs of construction, testified that a deck had been
built without a permit in the rear of the Property sometime between May 2017 and
October 24, 2017, the Property’s front façade had been modified to add an entrance
for a new residential unit which exceeded the scope of the make-safe permit that had
been issued for the Property pertaining to front façade structural damage, and the
new unit’s kitchen had been completed.
             On January 16, 2018, the trial court issued an order (January 16, 2018
Order), see R.R. at 34a, requiring that, before the next status conference was
conducted, Macrillo had to submit to the Department a structural engineer’s report
with drawings for all construction performed at the Property and a zoning application
to address the use/occupancy change at the Property, and cease all construction at
the Property. The January 16, 2018 Order also imposed a $72,600[.00] absolute

                                         4
fine.3       Finally, the January 16, 2018 Order directed Macrillo to permit the
Department to conduct interior and exterior Property inspections. The trial court
scheduled another hearing for April 10, 2018, to determine the need for additional
sanctions.
                 After being continued, the trial court hearing was conducted on August
28, 2018. At the hearing, the Department’s attorney notified the trial court that
“[a]bsolutely nothing has been done in compliance with [the January 16, 2018
Order].” R.R. at 54a. The Department’s inspector added that he had visited the
Property the day before and, although the electricity had been previously
disconnected pursuant to an order from the Philadelphia Electric Company (PECO),
it had been reconnected and an air conditioner was operating. The City’s counsel
and the Department’s inspector apprised the trial court that the Property was zoned
as a mixed-use, but not for multiple residences. Macrillo, who appeared pro se,
testified that he applied for the necessary permits on May 28, 2018.4                            The
Department’s inspector confirmed that Macrillo submitted a building permit
application, but declared that it was incomplete, and that a zoning change to multi-
family use must be approved before a building permit could be issued. Macrillo
acknowledged that he did not have the appropriate zoning permit before he began
constructing the addition. Macrillo also explained that relatives occupying the
Property had hooked up the electricity.
                 On August 28, 2018, the trial court ordered that, within 15 days, the
Property must be vacated and all construction at the Property must cease, and the


         3
          The fine represents a $150.00 per day fine for 484 days of violations. See R.R. at 45a.
         4
          Macrillo claimed: “The reason why it was taking so long is because I was going through
a divorce at the time and my son was in a lot of trouble, so I couldn’t take the time to, you know,
go at the time. But I stopped everything, and now I’m actually here to make it right, so.” R.R. at
55a. The trial court reminded Macrillo that “this has been going on for two years . . . .” Id. at 55a-
56a.
                                                  5
Property must remain vacant until Macrillo obtains the required zoning approval and
permits and the addition has passed a final Department inspection (August 28, 2018
Order). See R.R. at 49a. The trial court declined the City’s request for a $300.00
daily fine, but noted “that can be reconsidered at a later date.” R.R. at 57a. The trial
court scheduled the next hearing for October 11, 2018.
              At the October 11, 2018 hearing, Macrillo appeared with counsel. The
City requested the trial court to impose a $300.00 per day fine, order Macrillo to
submit a complete application for zoning approval, require Macrillo to make the
Property’s front sidewalk safe for pedestrians, mandate that a certified engineer
attest that the front façade is safe, and direct Macrillo to provide an engineer’s report
on the entire Property to ensure it is structurally sound. The City also informed the
trial court that the electricity had again been illegally reconnected, and PECO was
scheduled to disconnect it. Macrillo’s counsel explained to the trial court that
Macrillo agreed to the City’s requests, but opposed a fine. On October 11, 2018, the
trial court conditionally imposed a $300.00 per day fine from October 11, 2018 until
Macrillo submitted the zoning application to the Department, created a safe
pedestrian passageway, and provided an engineer’s report to certify the Property’s
front wall and the entire structure was safe (October 11, 2018 Order). See R.R. at
60a. The trial court further ordered that it would impose a $10,000.00 fine if the
electricity was again illegally reconnected.
              The trial court held the next hearing on November 27, 2018, at which
the City’s and Macrillo’s counsel informed the trial court that Macrillo had
submitted permit applications, the Department was reviewing them, and the City and
Macrillo had agreed upon the terms of a proposed order.5 Under the proposed order,
the City agreed to allow Macrillo an additional ten days to provide a safe pedestrian

       5
         See N.T. 11/27/2018 at 3-5. The Notes of Testimony for the November 27, 2018 hearing
are not part of the Reproduced Record.
                                             6
walkway. If the Department’s inspector did not approve the walkway, Macrillo
would be permitted another two days to make corrections. In addition, the City
afforded Macrillo 20 days to provide an engineer’s report for the entire Property.
The proposed order also included a conditional $300.00 per day fine if Macrillo did
not timely comply. At the hearing’s conclusion, the trial court issued the proposed
order (November 27, 2018 Order). See R.R. at 69a, N.T. 11/27/2018 at 5.
             On January 29, 2019, the trial court held a hearing and issued an order
(January 29, 2019 Order), see R.R. at 72a, directing Macrillo to “[p]rovide the
Department with an engineer’s report that contains all requirements communicated
by [the] City” prior to the next hearing. R.R. at 73a. The trial court also ordered a
conditional $300.00 per day fine, to be made absolute if Macrillo failed to comply
by March 28, 2019 — the date of the next scheduled hearing.
             After a continuance, the trial court conducted the hearing on May 9,
2019, at which the City represented that the Department had not received the
engineer’s report addressing the matters described in the trial court’s January 29,
2019 Order. See R.R. at 81a. The City also informed the trial court that all of the
permits Macrillo originally sought had expired, so Macrillo would need to reapply.
Further, the City requested that the trial court impose a $5,000.00 fine against
Macrillo. Macrillo’s counsel responded that Macrillo had provided an engineer’s
report to the Department, but the Department found it unsatisfactory. Macrillo
claimed that his engineer’s wife’s serious illness had delayed the submission of a
modified engineer’s report. The trial court judge recalled that the engineer’s wife’s
illness had been discussed at the January 29, 2019 hearing, stating: “That can’t --
and I understand that is a tragic situation, but that can’t always be the reason we
can’t move forward.” R.R. at 82a.
             Macrillo’s counsel responded:


                                         7
               We hired an expeditor. . . . One of the problems is that
               there was a problem with the plans. We went out and hired
               a new architect and got new plans drawn up. I have a small
               copy of those plans, but our expeditor has been informed
               by us that [he has] to get this done. I want [Macrillo] to
               be able to do something with the [P]roperty. The
               [P]roperty is locked up. I want him to move forward, as
               [Macrillo] wants to move forward. So that is the reason -
               - it is not as if [Macrillo has not] been doing anything.
               [He] ha[s] been doing things.

Id.
               The trial court declared:

               What you have been doing has not been effective, so it is
               as if you are not doing anything. Every[ ]day there are
               statutory fines. If the City is asking for $5,000[.00], and
               with what [it is] saying with the number of violations that
               are outstanding on this [P]roperty, that does not even entail
               one day of fines. We have been here for two years. What
               is that? About 700 times 5, we are probably in excess of
               [6] figures when we talk about the outstanding fines on
               this [P]roperty. And we are still no farther than we were
               six months ago. So this doesn’t amount to anything if we
               have to move the needle. They can ask for statutory fines,
               and the [trial c]ourt is not seeing any substantive,
               significant work trying to resolve the outstanding matter,
               I will give [the City] the fines [it is] seeking.

R.R. at 82a.
               Macrillo’s counsel asked that the trial court not impose any fines, but
agreed that fines would be appropriate if “we do not have the permits by the next
[trial court hearing scheduled for June 6, 2019.]” R.R. at 82a. Nonetheless, the trial
court imposed a $5,000.00 absolute fine and reserved the City’s right to seek
additional fines at the next hearing, concluding: “[I]t is exasperating to talk about
that we are here two-years plus and very little has been done. We will see where we
are in 30 days, but the fine is going to be imposed as of today for $5,000[.00].” Id.



                                            8
The trial court issued its order (May 9, 2019 Order), see R.R. at 75a, imposing the
$5,000.00 fine, and requiring Macrillo to

               a. Comply with th[e] [trial c]ourt[’]s January 29, 2019
               [O]rder by submitting an engineer[’]s report that contains
               all requirements communicated by the City; and
               b. [R]eapply for all of the expired and abandoned permits
               necessary to comply [sic] the outstanding violations.

R.R. at 78a.
               On June 6, 2019, the parties asked the trial court to sign a proposed,
stipulated order in which Macrillo agreed to

               a. Submit a building permit application to legalize all work
               on the [P]roperty within 30 days (or within 5 days of
               issuance of [the zoning permit for which Macrillo had
               applied);]
               b. . . . [D]o whatever is required to obtain [the zoning
               permit] as soon as possible[; and]
               c. If the building permit application referenced above is
               issued a “request for information” by the Department,
               [Macrillo] shall timely respond.

R.R. at 85a. The trial court signed the proposed, stipulated order (June 6, 2019
Stipulated Order). See R.R. at 85a. The June 6, 2019 Stipulated Order scheduled
the next hearing for September 24, 2019, “to determine what sanctions are to be
imposed against [Macrillo] for non-compliance with any terms of the [o]rders
entered in this matter, including a determination of any fines and costs to be imposed
against [Macrillo] and of any further appropriate relief.” R.R. at 86a.
               On September 24, 2019, the City’s counsel asked the trial court to enter
a final order requiring Macrillo to pay $248,075.00, representing the total of all fines
ordered over the prior 12 hearings.6 In addition, the City requested reinspection fees


      6
          The City’s counsel explained:
                                            9
totaling $4,850.00 for 15 Property reinspections.7 Macrillo’s counsel did not dispute
the number and dates of the City’s reinspections.
                 Macrillo’s counsel responded that Macrillo had submitted a zoning
permit application, but claimed that Macrillo had received an August 27, 2019 letter
from the Department seeking additional information. The letter required such
information to be provided within 60 days from the date of the letter or Macrillo’s
application would be abandoned and his plans disregarded. See R.R. at 110a.
Macrillo’s counsel contended that, since Macrillo had submitted the zoning permit
application and the City’s August 27, 2019 response afforded Macrillo 60 days to


                 The total statutory fine that the City could seek is $642,600[.00]. I
                 will point out to the [trial c]ourt that the way I calculated this is four
                 basic violations at a $150[.00] daily fine for 1,071 days from
                 October 19, 2016[,] to present day. I did calculate this fine in the
                 light most favorable to [Macrillo] in two ways. There were initially
                 seven or eight violations in the notice of violation. I felt some of
                 them were duplicative, so I only counted them once.
                 Secondly, although the [C]omplaint from the City pled a $300[.00]
                 daily fine, based on the date of this [C]omplaint[,] I thought it may
                 have been when the old law was in place[,] where a basic violation
                 was a $150[.00] daily fine. Therefore, I calculated it based upon
                 four violations at $150[.00] for each day it has been out of violation.
                 Now, the prior figure I gave you, the $248,075[.00,] is the amount
                 ordered in conditional and absolute fines over the past 12
                 hearings . . . .
R.R. at 90a.
       7
           With respect to the reinspection fees, the City’s counsel stated:
                 The way I calculated that is pursuant to the . . . [C]ode, the first
                 inspection is free. The first reinspection is free. And the second
                 reinspection, and any subsequent reinspections, are charged at a rate
                 of $100[.00] for the first reinspection, $200[.00] for the second
                 reinspection, and $350[.00] for any third or subsequent reinspection.
                 At this point in time, the City has inspected this [P]roperty a total of
                 17 times; 15 of those are additional reinspections.
R.R. at 90a.

                                                    10
provide the necessary information, Macrillo was still in compliance with the June 6,
2019 Stipulated Order.
               The City presented the Department’s inspector’s testimony regarding
his inspections and the violations he observed at the Property. The Department’s
Construction Compliance Supervisor Robert Keenan (Supervisor Keenan) testified
about Macrillo’s applications. He explained that Macrillo had not submitted a
satisfactory engineer’s report. In addition to the engineer’s report, Supervisor
Keenan explained:

               [Macrillo] needs a zoning permit. And if he is denied for
               zoning for what he . . . had built, then [he is] able to apply
               for a variance and go in front of the [Zoning Board of
               Adjustment (ZBA)], which has not been addressed at any
               time [n]or has he gone in front of the [ZBA] to [the
               Department’s] recollection. After that approval, if he is
               allowed to build what he . . . would like to build, then [he
               is] able to apply for the permits with that letter and then
               [a] variance. So if he wants a three-story addition with a
               rooftop deck, as this proposed, any person can take that
               variance, draw up the plans with the right structural
               membranes utilized, supplied with an engineer’s report,
               [the Department] can take that plan and accept it as a safe
               structure. At this time, [the Department does] not have
               any information of that.

R.R. at 98a.
               Supervisor Keenan elaborated:

               There is a whole lot that needs to be accomplished here to
               get this into compliance.
               ....
               As I stated, first off, [Macrillo] needs a variance for the
               approval of some of the things he built. He definitely
               needs a structure[al] engineer to say what he has done, a
               reputable engineer that should be on the [C]ity listing.
               [The Department has] a website that [one can] go on to see
               all the licensed engineers. [Macrillo] need[s] the variance

                                            11
             to get it started, approved plans, and [he is] going to need
             . . . building permits for all these things. But each area that
             [Macrillo] has gone and extended . . . might require a plan.
             For example, the footings were never inspected; [the
             Department] need[s] a detail of how that was done. The
             foundation that was added on, the engineer can sign off
             that to show . . . a drawing to our planner. When [the
             Department] move[s] up, some of the extra structural
             support that may be required for the added loads,
             remediation of all the mold inside, which is probably an
             interior demo permit at this time I would imagine to
             remove all the sheetrock and possibly clean up any kind of
             contaminants in there. The third floor is an issue, but I do
             not know if there is water damage. Again, [the
             Department] need[s] to see where [Macrillo is] at, at this
             stage, inside the [P]roperty. Electrical issues, [Macrillo]
             needs a plan for that. He may need a fire alarm. The
             question here would be: How much structure in the front -
             - is it attached? [The Department does] not know if that
             front wall, that was redone, is attached properly to the
             building. [It has] no idea. So there are many areas . . . we
             asked these questions.

R.R. at 98a-99a.
             Following Supervisor Keenan’s testimony, at Macrillo’s counsel’s
request, the trial court continued the hearing until September 26, 2019, for closing
arguments. On September 26, 2019, the trial court rejected Macrillo’s counsel’s
attempt to reopen the record to offer additional exhibits. After closing arguments,
the trial court issued the September 26, 2019 Order, granting the City’s request for
$248,075.00 in fines and $4,850.00 in reinspection fees. See R.R. at 135a. Therein,
the trial court itemized the absolute fines as follows:

             6. Since [Macrillo] was served, there have been thirteen
             (13) hearings in this instant matter, as follows:
                a. On August 31, 2017, the [trial court] ordered a
                conditional fine in the amount of $21,900.00 against
                [Macrillo]. “This conditional fine is to be made
                absolute if the violations present at subject premises are
                not corrected in accordance with this [o]rder, by

                                           12
October 26, 2017.” The violations were not corrected
by October 26, 2017, and the conditional fine of
$21,900.00 is now absolute.
b. On October 26, 2017, the [trial court] ordered a daily
fine of $75.00 against [Macrillo]. “This daily fine shall
be aggregated as of the date first written above and shall
be made absolute if the violations present at the subject
premises are not corrected in accordance with this
[o]rder by January 30, 2017.” It appears that January
30, 2017 was a [s]crivener’s [e]rror and should be
January 30, 2018. The violations were not corrected by
January 30, 2018, and the conditional daily fine of
$75.00 from October 26, 2017 through January 30,
2018[,] is now absolute and calculated, as follows:
$75.00 x 97 days = $7,275.00.
c. On January 16, 2018, [the trial court] ordered an
absolute fine of $72,600.00 against [Macrillo].
d. At the April 10, 2018 hearing, [Macrillo] was granted
a continuance over the City’s objection.
e. At the May 8, 2018 hearing, [Macrillo] was granted a
second continuance.
f. At the August 28, 2018 hearing, the violations were
still not complied, but an additional fine was not
imposed.
g. At the October 11, 2018 hearing, [the trial court]
ordered a conditional daily fine of $300.00 to be
imposed from October 11, 2018 “until the Department
has deemed the [P]roperty to be in compliance with the
. . . Code.” This conditional daily fine is now absolute
and calculated, as follows: $300.00 daily fine x 349
days ([October 11, 2018 - September 24, 2019]) =
$104,700.00.
h. At the Nov[em]ber 27, 2018 hearing, a conditional
fine of $300.00 per day was imposed upon [Macrillo]
and was “to be made absolute if the conditions present
at [the] subject premises are not corrected in accordance
with [p]aragraph 4 above.” [Macrillo] failed to comply
with all of the conditions of the aforementioned
[p]aragraph 4. This conditional fine is now absolute and

                          13
              calculated as follows: $300.00 daily fine x 64 days
              ([November 27, 2018 - January 29, 2019]) =
              $19,200.00.
              i. At the January 29, 2019 hearing, a conditional fine of
              $300.00 per day was imposed upon [Macrillo] and “is
              to be made absolute if the violations present at the
              subject premises are not corrected in accordance with
              this [o]rder, by [March 28, 2019].” [Macrillo] failed to
              comply the violations by March 28, 2019. This
              conditional fine is now absolute and calculated as
              follows: $300.00 daily fine x 58 days ([January 30,
              2019 - March 28, 2019]) = $17,400.00.
              j. The March 28, 2019 hearing was continued due to
              [Macrillo]’s hospitalization.
              k. At the May 9, 2019 hearing, [the trial court] ordered
              a $5,000.00 absolute fine against [Macrillo] to be paid
              within thirty (30) days.
              l. At the June 6, 2019 hearing, an additional fine was
              not ordered.
              m. During the September 24, 2019 hearing, testimony
              was presented from [a Department i]nspector[] . . . and
              [Supervisor] Keenan. The hearing was bifurcated, to
              accommodate defense counsel’s court calendar, to
              September 26, 2019[,] for final arguments and a ruling.
              An additional fine was not ordered.
            7. During the prior thirteen (13) hearings, fines totaling
            $248,075.00 ($21,900.00 + $7,275.00 + $72,600.00 +
            $104,700.00 + $19,200.00 + $17,400.00 + $5,000.00)
            have been ordered against [Macrillo] and in favor of the
            City.

September 26, 2019 Order at 2-4, R.R. at 136a-138a. In addition, the trial court
ordered Macrillo to bring the Property into compliance. Further, the trial court
imposed the Ongoing Fine as follows:

            For each day that [Macrillo] fails to repair, abate, and/or
            remediate the violations at the [Property] after September
            26, 2019, [Macrillo] shall pay a daily fine of $600.00 until
            the Department has verified compliance upon a
                                        14
               re[]inspection request made by [Macrillo].                The
               aggregated daily fines shall be reduced to and entered as a
               judgment against [Macrillo] and in favor of the City . . .
               after each thirty (30)[-]day period upon the filing of a
               [p]raecipe by the City. The City may file a judgment after
               each thirty (30)[-]day period in which [Macrillo] has failed
               to repair, abate, and/or remediate the violations for at least
               one (1) day.

R.R. at 141a-142a. Macrillo appealed to this Court.8 On December 18, 2019, the
trial court issued its opinion (Opinion).
               Macrillo first argues that the trial court erred by concluding that he
failed to comply with the June 6, 2019 Stipulated Order, prior orders, and the Code,
when it imposed the fine, and that the fine is unconstitutionally excessive. However,
in his brief, Macrillo only specifically challenges his compliance with the June 6,
2019 Stipulated Order, the October 11, 2018 Order, and the November 27, 2018
Order.
               With respect to the June 6, 2019 Stipulated Order, Macrillo asserts that
the order “clearly provided [Macrillo] the opportunity to submit a building permit
application, wait for the application to get approved, and then submit a building
permit application[.]” Macrillo Br. at 31. The June 6, 2019 Stipulated Order
required Macrillo, inter alia, to “[s]ubmit a building permit application to legalize

       8
          Generally, a trial court’s imposition of a civil penalty is reviewed for an abuse of
discretion. See Borough of Kennett Square v. Lal, 643 A.2d 1172 (Pa. Cmwlth. 1994). “[Abuse
of discretion] is a high standard, which requires that [this Court] abide by a trial court’s decision
absent ‘bad faith, fraud, capricious action or abuse of power.’” City of Phila. v. Shih Tai Pien, 224
A.3d 71, 80 (Pa. Cmwlth. 2019) (quoting D.Z. v. Bethlehem Area Sch. Dist., 2 A.3d 712, 722 (Pa.
Cmwlth. 2010)).
               This Court has ruled that “[a] trial court abuses its discretion if, in
               reaching a conclusion, the law is overridden or misapplied or
               judgment exercised is manifestly unreasonable or is the result of
               partiality, prejudice, bias, or ill will. An abuse of discretion is not
               merely an error of judgment.”
City of Phila. v. DY Props., LLC, 223 A.3d 717, 724 (Pa. Cmwlth. 2019) (quoting In re Ten
Thousand Six Hundred Eighty Dollars, 728 A.2d 403, 406 (Pa. Cmwlth. 1999) (citation omitted)).
                                                15
all work done at [the P]roperty within 30 days (or within 5 days of [the] issuance of
[the zoning permit for which Macrillo had applied.])” R.R. at 86a (emphasis added).
Macrillo asserts that, because the presence of the word “or” authorized him to wait
until the zoning permit’s issuance to apply for the building permit, he did not violate
the June 6, 2019 Stipulated Order by not submitting a building permit application
within 30 days. Id. The trial court explained in its Opinion that “[t]he [June 6, 2019
Stipulated] Order [did] not state that [Macrillo] need not submit a building permit
until the zoning permit was issued. To date[,] the violations have not been remedied
and the [P]roperty remains in violation of the . . . Code.” Opinion at 7.
             The trial court did not impose a fine against Macrillo for violating the
June 6, 2019 Stipulated Order. Indeed, the trial court clearly stated in its September
26, 2019 Order that “an additional fine was not ordered.” R.R. at 138a. Further, the
June 6, 2019 Stipulated Order scheduled the September 24, 2019 hearing for the
purpose of “determin[ing] what sanctions are to be imposed against [Macrillo] for
non-compliance with any terms of the [o]rders entered in this matter, including
a determination of any fines and costs to be imposed against [Macrillo] and of any
further appropriate relief.” R.R. at 86a (emphasis added). Nothing in the June 6,
2019 Stipulated Order waived the trial court’s previously ordered fines.9 As the trial

      9
       According to the trial court’s September 26, 2019 Order, those fines were:
      1. $21,900.00 (August 31, 2017 Order) - for failure to comply with August 31, 2017 Order
         (became absolute when violations were not corrected by October 26, 2017).
      2. $7,275.00 (October 26, 2017 Order) - representing daily $75.00 fine for violations at
         the Property, from October 26, 2017 to January 30, 2018 (became absolute when not
         corrected by January 30, 2018).
      3. $72,600.00 (January 16, 2018 Order) - representing daily $150.00 fine for 484 days for
         violations at the Property (ordered as absolute fine).
      4. $104,700.00 (October 11, 2018 Order) - representing daily $300.00 fine until complete
         zoning application is submitted and enumerated conditions in the October 11, 2018
         Order are met, running from October 11, 2018 to September 24, 2019.
      5. $19,200.00 (November 27, 2018 Order) - representing daily $300.00 fine for violations
         at the Property ordered to be addressed therein, running from November 27, 2018 until
         January 29, 2019.
                                             16
court observed, whether or not Macrillo adhered to the June 6, 2019 Stipulated
Order, the Property remains in violation until the violations are remedied. Thus,
Macrillo’s argument relative to the June 6, 2019 Stipulated Order is meritless.
              Macrillo also asserts that the trial court erred by determining that he
failed to comply with the October 11, 2018 and the November 27, 2018 Orders.
              With respect to the October 11, 2018 Order, Macrillo contends that

              [he] complied with the terms contained therein by
              applying for the zoning relief “to legalize the use and
              occupancy of the subject premises” and by blocking the
              sidewalk in front of the [Property] in order [to] create a
              “safe passage” for pedestrians. Nevertheless, the trial
              court held that [Macrillo] did not comply with the terms of
              the October 11, 2018 Order [—] a determination which
              was made in clear disregard with the weight of the
              evidence presented, thereby constituting reversible error.

Macrillo Br. at 31-32.
              In addition to mandating that Macrillo block the front sidewalk to create
a safe passage for pedestrians and submit an engineer’s report to certify the
Property’s front wall and the entire structure was safe, the October 11, 2018 Order
required Macrillo to “apply for zoning to legalize the use and occupancy of the
[Property].” R.R. at 61a. It also conditionally imposed “a fine in the amount of
$300[.00] per day . . . until [Macrillo] [took] the necessary steps to submit to the
[Department] an application for the proper zoning deemed complete by the
Department.” Id. (emphasis added). At the September 24, 2019 hearing, the City
presented testimony that Macrillo’s zoning application was still deficient. See R.R.


       6. $17,400.00 (January 29, 2019 Order) - representing daily fine of $300.00 per day until
           complete engineer’s report was submitted, running from January 30, 2019 until March
           28, 2019.
       7. $5,000.00 absolute fine (May 9, 2019 Order) for violations at the Property and failure
           to comply with prior orders.
See R.R. at 135a-138a.
                                              17
at 93a-96a. Accordingly, because there was substantial evidence to demonstrate that
Macrillo had not complied with the October 11, 2018 Order, the trial court did not
abuse its discretion by imposing the fine for Macrillo’s violation thereof.
             The November 27, 2018 Order required Macrillo to submit an
engineer’s report for the Property within 20 days, and imposed a $300.00 daily fine
for non-compliance. Macrillo asserts that, because he submitted an engineering
report to the Department, was awaiting review of permit applications, and made a
safe passageway for pedestrians, the trial court erred when it found he did not comply
with the November 27, 2018 Order. At the September 24, 2019 hearing, the
Department’s inspector testified that, on December 20, 2018, the Department
received an engineer’s report from Macrillo, but the report “did not address the
issues that [the Department] requested. It talk[ed] mostly about the existing portion
of the building, and not the rear addition[.]” R.R. at 96a. Further, the engineer’s
report lacked a licensed engineer’s seal. See R.R. at 98a. The ongoing deficiencies
with the engineer’s report were addressed in the January 29, 2019 Order and May 9,
2019 Order. Accordingly, there is substantial evidence that Macrillo did not comply
with the November 27, 2018 Order, and the trial court did not abuse its discretion
when it imposed the fine for violation thereof.
             With respect to Macrillo’s excessive fine argument, this Court rejected
a similar argument in City of Philadelphia v. DY Properties, LLC, 223 A.3d 717 (Pa.
Cmwlth. 2019), wherein the City fined a property owner for its ongoing failure to
address Code violations. The DY Properties Court found that the appellant had
waived his excessive fines argument, but explained in dicta that even if it had
addressed the issue, it would have found the fines constitutional, expounding:

             The Eighth Amendment to the United States Constitution
             provides: “Excessive bail shall not be required, nor
             excessive fines imposed . . . .” U.S. Const. amend. VIII.
             The Pennsylvania Constitution similarly provides:
                                         18
“Excessive bail shall not be required, nor excessive fines
imposed . . . .” Pa. Const. art. I, § 13. A fine is excessive
“if it is grossly disproportional to the gravity of a
defendant’s offense.” U.S. v. Bajakajian, 524 U.S. 321,
334 (1998). The Pennsylvania Supreme Court has
explained:
      [T]he primary purpose of a fine or a penalty
      is twofold[:] to punish violators and to deter
      future or continued violations. Since it serves
      not only as a punishment but also as a
      deterrent, the amount of the fine can be raised
      to whatever sum is necessary to discourage
      future or continued violations, subject, of
      course, to any restriction imposed on the
      amount of the fine by the enabling statute or
      the Constitution.
[Commonwealth v.] Eisenberg, 98 A.3d [1268,] 1283 [(Pa.
2014)] (quoting Commonwealth v. Church, . . . 522 A.2d
30, 34 (Pa. 1987)). Thus, a fine must be “reasonably
proportionate to the crimes which occasion them.”
Eisenberg, 98 A.3d at 1287. However, “[the Pennsylvania
Supreme Court] and the Commonwealth Court have
rejected the notion that there must be strict proportionality
between the harm resulting from the offense and the
penalty imposed.” Eisenberg, 98 A.3d at 1281.
In Eisenberg, the [Pennsylvania Supreme] Court found
that the $75,000.00 fine imposed for a misdemeanor theft
of $200.00 was constitutionally excessive. Id. at 1287.
Citing to Church and two Commonwealth Court cases,
Eckhart v. Department of Agriculture, 8 A.3d 401 (Pa.
Cmwlth. 2010), and Commonwealth v. CSX
Transportation, Inc., 653 A.2d 1327 (Pa. Cmwlth. 1995),
the Eisenberg Court distinguished the fines imposed
therein, explaining:
      In Church, overweight vehicles were fined on
      a sliding scale per pound over the weight
      limit. In Eckhart, the appellant kennel
      operator     had     committed     numerous
      infractions incurring a fine amount in excess
      of $150,000[.00] based on a $100[.00]-
      $500[.00] per dog/per day penalty scheme,

                             19
                    $15,000[.00] of which appellant claimed was
                    excessive in light of perceived triviality of the
                    offense. In CSX, the appellant’s train car
                    leaked enough corn syrup into the
                    Youghiogheny River to kill approximately
                    10,000 fish, and thus appellant incurred a
                    roughly $100,000[.00] fine, based on a
                    $10[.00] per fish calculation.
             Eisenberg, 98 A.3d at 1287 n.24.
             Here, the fines issued against [the property owner] were
             similarly imposed per day based upon repeated daily
             violations of numerous Code provisions. The violations
             pertained to potentially hazardous conditions on the
             [p]roperty which remained for approximately eight
             months, despite City demands to remediate. Thus, the
             significant fine was an accumulation of penalties arising
             solely from [the property owner’s] repeated and ongoing
             failure to correct the violations.

DY Props., 223 A.3d at 723 n.12.
             In the instant matter, the trial court’s fines represent an accumulation of
penalties resulting from Macrillo’s repeated and ongoing failure to cure violations
at the Property that have continued for almost three years, despite numerous hearings
and trial court orders. As the trial court described in its Opinion:

             The subject premises has been under violation of the . . .
             Code since 2016, and at the last [trial c]ourt hearing of
             September 26, 2019, [Macrillo] has not taken any steps to
             comply with the [trial c]ourt’s [o]rders.              The
             Department . . . ha[s] inspected the subject premises for a
             total of fifteen (15) times. The City . . . has imposed
             conditional fines at every [trial c]ourt listing, however,
             [Macrillo] has failed to come into compliance with the
             Code since the initial Notices of Violation went out. The
             violations at the [Property] are subject to a daily fine of
             $150[.00]-$300.00 [per] day, in accordance with . . .
             the . . . Code. The City is entitled to a total fine of
             $643,800.00; however, [it has] reduced the fine amount to
             $248,075.00. The City is entitled to a total fine of
             $643,800.00. However, the City is only seeking a total

                                           20
             fine of $248,075.00. This is less than half of the amount
             the City is entitled to seek.
             There has been illegal electrical and plumbing work
             conducted on the [Property]. The [Property] is surrounded
             with neighboring buildings that may be put at risk due to
             possible electrical shortages. Mold has been found within
             the subject premises. The [P]roperty was ordered by [the
             trial c]ourt to be vacated, however, there are people living
             in the building[] who are at risk. [Macrillo] failed to
             remedy the violations on the [P]roperty and failed [to]
             exhaust administrative remedies[,] deeming all violations
             to be admitted.

Opinion at 9 (citations omitted). Under these circumstances, this Court concludes
that the fines the trial court assessed against Macrillo were not unconstitutionally
excessive.
             Macrillo also argues that the Ongoing Fine imposed in the September
26, 2019 Order: grants the City the “unfettered discretion” to determine whether
Macrillo has complied therewith, further authorizes the City to impose $600.00 in
fines per day for violation of the Order, and permits the City to enter judgment on
the fines every 30 days. Macrillo asserts that the Ongoing Fine in the September 26,
2019 Order deprives Macrillo of a hearing and an opportunity to be heard or the
ability to otherwise challenge the City’s determination that he has violated the
September 26, 2019 Order. The City rejoins that Macrillo’s due process argument
is “based on hypothetical future events that will not occur, and is therefore not a live
case or controversy.” City Br. at 33.
             This Court has explained:

             [A]n action “may not be employed to determine rights in
             anticipation of events which may never occur . . . or as a
             medium for the rendition of an advisory opinion which
             may prove to be purely academic.” [Brown v. Pa. Liquor
             Control Bd., 673 A.2d 21, 23 (Pa. Cmwlth. 1996).] An
             issue that “may” arise in the future “is not considered
             ‘ripe’ for judicial interpretation.” Id. (citation omitted).

                                          21
DeNaples v. Pa. Gaming Control Bd., 150 A.3d 1034, 1040 (Pa. Cmwlth. 2016).
Here, because the City has not sought to reduce any prospective fines to judgment,
the Ongoing Fine in the September 26, 2019 Order has not deprived Macrillo of his
due process rights, and the matter is not now ripe for review.10
               For all of the above reasons, the trial court’s order is affirmed.




                                             _________________________________
                                             ANNE E. COVEY, Judge




       10
         This Court recognizes that, if the City enters judgment against Macrillo without a hearing
on fines arising from his continued failure to satisfactorily cure the violations at the Property,
Macrillo could raise the due process issue on appeal from that ruling.
                                                22
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia Law Department     :
                                        :
            v.                          :
                                        :
John Macrillo,                          :   No. 1530 C.D. 2019
                  Appellant             :

                                 ORDER

            AND NOW, this 11th day of April, 2022, the Philadelphia County
Common Pleas Court’s September 26, 2019 order is affirmed.



                                      _________________________________
                                      ANNE E. COVEY, Judge